Citation Nr: 1730464	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to September 1949.  He died in June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO found that the appellant was not eligible for VA death benefits because she had not been established as the surviving spouse of the Veteran.  The RO in Houston, Texas currently has jurisdiction over the appellant's claim.

The appellant requested a Board hearing before a Veterans Law Judge on her May 2012 substantive appeal (VA Form 9).  She withdrew her hearing request in May 2016 (see the appellant's response to a May 2016 hearing letter).


FINDINGS OF FACT

1.  The Veteran and the appellant were legally married in May 1998.

2.  The Veteran filed for divorce from the appellant in January 2003, but he died in June 2003 before a divorce was granted and he and the appellant remained legally married at the time of his death.

3.  The appellant lived with the Veteran continuously from the date of their marriage to the date of the Veteran's death.




CONCLUSION OF LAW

The criteria for recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits have been met.  38 U.S.C.A. §§ 101(3) (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.53 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In light of the Board's favorable decision in recognizing the appellant as the deceased Veteran's surviving spouse, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In order to be recognized as a veteran's surviving spouse for the purpose of establishing eligibility to VA death benefits, the appellant must be a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1 (j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50.

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1 (j).

If the couple did not continuously cohabitate or was estranged or separated at death, VA must determine whether the separation was due to the misconduct of, or procured by the veteran without the fault of the spouse.  See 38 U.S.C.A. § 101 (3); Alpough v. Nicholson, 490 F.3d 1352, 1358 (Fed. Cir. 2007); Gregory v. Brown, 5 Vet. App. 108, 112 (1993); 38 C.F.R. §§ 3.53. 

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53 (b).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  

In this case, a Certificate of Marriage reflects that the appellant and the Veteran were legally married in May 1998.  In January 2003, the Veteran filed for divorce from the appellant.  The Original Petition for Divorce indicates that the appellant and the Veteran both resided in the same town, but that they "ceased to live together as husband and wife on or about February 2002."  The grounds for divorce were that the marriage had become "insupportable because of discord or conflict of personalities" between the Veteran and the appellant that "destroy[ed] the legitimate ends of the marriage relationship and prevent[ed] any reasonable expectation of reconciliation."  The Veteran died in June 2003 before a divorce was granted and his divorce petition was dismissed in September 2006 for lack of prosecution.  His death certificate indicates that he was married to the appellant at the time of his death.

The appellant has reported that the Veteran's children (the appellant's stepchildren) forced/tricked the Veteran to file for divorce in January 2003 and report false information on the divorce petition.  She has consistently reported that she and the Veteran continuously lived together from the date of their marriage to the date of the Veteran's death, that she cared for the Veteran and brought him to his medical appointments in the time leading up to his death, and that they were never separated.  In support of her contention, the appellant submitted lay statements from J.R., V.A., S.L., J.H., G.M., V.A., and A.H. dated in February 2010 and August 2015.  These individuals all reported that they personally knew the Veteran and the appellant during their entire marriage, that they were observed to be continuously living together until the date of the Veteran's death, and that they were never separated.

The above evidence reflects that the appellant and the Veteran remained legally married from May 1998 to the date of the Veteran's death.  The only evidence that the appellant and the Veteran did not continuously cohabitate during their entire marriage is the statement contained in the Veteran's January 2003 divorce petition.  The appellant has consistently reported that she and the Veteran were never separated and that they continuously lived together from the date of their marriage to the date of the Veteran's death and numerous lay statements have been submitted in support of this fact.  To the extent that the Veteran's January 2003 divorce petition accurately indicates separation, the evidence supports a finding that any such separation would have been procured by the Veteran without the fault of the appellant.
In sum, the appellant has met the criteria to be recognized as the deceased Veteran's surviving spouse for the purpose of establishing eligibility to VA death benefits.  See 38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50.  Hence, the benefit sought on appeal is granted.


ORDER

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


